Detailed Action 
Priority
1.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 7/25/22 and 1/18/21are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hebsommer (US 2017/0093009).
5.	With regard to claim 15 Herbsommer discloses:
A high frequency module, (para 70: FIG. 14 is an illustration of a system 1400 that may include a system module 1490 that includes high frequency circuitry) comprising: a semiconductor component ( Substrate 302 and/or substrate 310 may be printed circuit boards (PCB) for example or para 78 ), which is embodied to produce or to process electrical, high frequency signals; a dielectric coupling element, (Socket body 960 is coupled to the DWG stub 930 in such a manner that a mounting surface of the socket body is configured to mount the socket body on a substrate such that the core member of DWG stub forms an angle of inclination with the substrate) which is contacted with the semiconductor component, in order to couple the high frequency signals as radar signals into (This type of waveguide is used as a transmission line for such purposes as connecting microwave transmitters and receivers to antennas … radar sets): a dielectric waveguide, or in order to couple radar signals from the waveguide as electrical, high frequency signals into the semiconductor component, wherein the coupling element and the waveguide form a plug contact ( FIGS. 9-13 are illustrations of a DWG socket 960 and matching plug 970 that allow easy coupling of flexible DWG cable 980 to DWG stub 930).

With regard to claim 18; Herbsommer discloses: 
The high frequency module of claim 15, wherein the plug contact is embodied engageably (para 53: DWG socket 960 and matching plug 970 that allow easy coupling of flexible DWG cable 980 to DWG stub 930: see also Fig. 13).
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herbsommer (US 2017/0093009).
With regard to claim 20; Herbsommer fails to teach: 
The high frequency module of claim 15, wherein the coupling element is secured on the semiconductor component using an adhesive. Adhesive is one material used in connecting different circuit elements. And to use adhesive as a preferred material to connect the coupling element on the semiconductor component is a matter of design choice. 
Allowable Subject Matter
8.	Claims 16-17, 19, 21-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all f the limitations of the base claim and any intervening claims.
9.	Claims 26-27 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845                                                                                                                                                                                                        	as a preferered